DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 8/9/22 has been accepted and entered.  Accordingly, Claims 1, 4, 6-7, 10, 12-13, 18-19, 22, and 24 have been amended.  
Claims 1, 4, 6-7, 10, 12-13, 16, 18-19, 22, and 24 are pending in this application. 
In view of the amendment, the previous rejection to claims 1, 4, 6-7, 10, 12-13, 16, 18-19, 22, and 24 under 35 U.S.C. 112b is withdrawn.  

Response to Arguments
Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive. More specifically, Applicant argues that the references do not teach “wherein the downlink maximum modulation order for the serving cell corresponds to 8, in case that the MCS table configuration for at least one BWP of the plurality of BWPs of the serving cell is set to 256QAM, and wherein the downlink maximum modulation order for the serving cell corresponds to 6, in case that no MCS table configuration for the plurality of BWPs of the serving cell is set to 2560AM” recited in amended claims 1, 7, 13, and 19. 
More specifically, Applicant argues “none of these references discloses determining the maximum modulation order for TBS determination when the plurality of BWPs of the serving cell is configured with MCS tables” (page 8).  Examiner respectfully disagrees with the Applicant. 
Nimbalker et al. teaches that a UE is configured with one or more bandwidth parts (BWPs) within a given component carrier, e.g., for BWPs (par [0109]).  Furthermore, Nimbalker et al. teaches determining TBSLBRM based on Qm, which is a maximum modulation order (par [0121]).  To determine the modulation order, Nimbalker et al. teaches that Qm is 8 if 256-QAM is enabled (par [0122]).  That is, if MCS table configuration is set to 256 QAM, then the maximum modulation order is 8.  On the other hand, if 256 QAM is not enabled, i.e., “no MCS table configuration for the plurality of BWPs of the serving cell is set to 256 QAM”, then maximum modulation order is not 8.  In such a scenario where there is no 256 QAM enabled, the maximum modulation order is 6 if 64QAM modulation table is configured.  
Furthermore, Nakamura et al. teaches that BWP configuration includes MCS table (FIG. 10).  Therefore, the combined teachings of Nimbalker et al., Li et al., and Nakamura et al. teach each and every limitation of amended claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 10, 12-13, 16, 18-19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over NImbalker et al. (U.S. Patent Application Publication No. 2019/0141647), Li et al. (U.S. Patent Application Publication No. 2020/0304235), and further in view of Nakamura et al. (U.S. Patent Application Publication No. 2021/0234628).

Regarding Claim 1, Nimbalker et al. teaches A method performed by a base station in a communication system (Nimbalker et al. teaches a method of communications (par [0087]; FIG. 9)), the method comprising: identifying that a downlink limited buffer rate matching (LBRM) is applied (Nimbalker et al. teaches that a gNB encodes a downlink packet accordance with LBRM (par [0097]; FIG. 9), indicating that gNB determines LBRM is applied); transmitting, to a terminal, a bandwidth part (BWP) configuration for each of a plurality of BWPs of a serving cell in higher layer signaling (Nimbalker et al. teaches that the UE is configured with one or more bandwidth parts within a given component carrier (par [0109]); the network indicates an active BWP for the UE and a default BWP is indicated via RRC signaling (par [0112]); UE is configured with up to four BWPs, and each BWP can correspond to a set of contiguous resource blocks (or a frequency range), which is indicated to the UE, e.g., by a bitmap corresponding to a resource blocks in a frequency domain (par [0109])); encoding information bits to be transmitted to the terminal using a low-density parity-check code (LDPC) (Nimbalker et al. teaches that the gNB encodes a downlink packet accordance with LBRM (par [0097]; FIG. 9); LBRM is supported for LDPC in NR (par [0103]); gNB encodes the packet using a coding scheme (par [0140])); identifying a length of a circular buffer Ncb based on a transport block size (TBS) for the downlink LBRM (Nimbalker et al. teaches that a circular buffer value is determined based on transport block size (par [0126]); LBRM can be handled by limiting the circular buffer size corresponding to code blocks that belong to a large transport block (par [0116]); circular buffer size per codeblock is determined using the transport block size for LBRM (par [0118][0126])); determining a bit sequence based on the Ncb and the encoded information bits (Nimbalker et al. teaches that a limitation on the buffer is applied as part of the transmit buffer rate-matching (par [0114]; LBRM is handled by limiting the circular buffer size corresponding to code blocks that belong to a large transport block (par [0116]), indicating that bit sequence for transmission is restricted to circular buffer size)); and transmitting, to the terminal, the bit sequence (Nimbalker et al. teaches that gNB transmits the downlink packet (par [0097])), wherein the TBS for the downlink LBRM is identified based on a downlink maximum modulation order (Nimbalker et al. teaches that the transport block size is defined using scheduled modulation order, Qm (par [0105]); the network indicates parameters that are used to derive a reference TBS.sub.LBRM (par [0121]), where the parameter includes Qm; Qm can be a maximum modulation order configured for the UE (par [0122])), wherein the downlink maximum modulation order for the serving cell corresponds to 8, in case that the MCS table configuration for at least one BWP of the plurality of BWPs of the serving cell is set to 256QAM (NImbalker et al. teaches that the Qm can be maximum modulation order configured for the UE such as 8 (par [0122]); Qm is 8 if 256 QAM is enabled (par [0122]), indicating that the maximum modulation order is 8 when at least 256 QAM is enabled), and wherein the downlink maximum modulation order for the serving cell corresponds to 6, in case that no MCS table configuration for the plurality of BWPs of the serving cell is set to 256QAM (Nimbalker et al. teaches that Qm is 8 if 256 QAM is enabled (par [0122]), indicating that if 256 QAM is not enabled, i.e., no MCS table configuration is set to 256QAM, then maximum modulation is not 8, opening a possibility for the modulation order to be 6).  
	Although teaching that the eNB transmits the downlink packet using LDPC and limitation on the buffer is applied as part of the transmit buffer rate-matching as noted above, Nimbalker et al. does not explicitly teach determining a bit sequence based on the Ncb and the encoded information bits; and transmitting, to the terminal, the bit sequence.  Li et al. teaches such limitations. 
	Li et al. is directed to data encoding, method and device, storage medium, and processor.  More specifically, Li et al. teaches determining a bit sequence based on the Ncb and the encoded information bits (Li et al. teaches that quasi-cyclic LDPC encoding is performed on an information packet bit sequence to obtain an LDPC codeword sequence, and a size of one-dimensional finite-length circuit buffer is determined according to the LDPC codeword sequence (par [0031]; FIG. 1); a redundancy version value is selected from a plurality of predetermined redundancy version values, and a starting position for reading a bit sequence to be transmitted in the one-dimensional finite-length circular buffer is determined according to a length of the information packet bit sequence (par [0034]; FIG. 1); cyclic bit selection is performed on the interleaved codeword sequence and N bits are obtained sequentially from the circular buffer according to the redundancy version (par [0100]; FIG. 2)); and transmitting, to the terminal, the bit sequence (Li et al. teaches that the bit sequence to be transmitted is sent (par [0033]; FIG. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nimbalker et al. so that the bit sequence based on the Ncb and the encoded information bits are determined and transmitted, as taught by Li et al.  The modification would have allowed the system to achieve stable transmission after the quasi-cyclic LDPC encoding (see Li et al., par [0011]). 
	Although teaching that the UE is configured with the BWPs and bitmap corresponding to each BWP as noted above, the references do not explicitly teach each BWP configuration including modulation and coding scheme (MCS) table configuration associated with a physical downlink shared channel (PDSCH) for a corresponding BWP of the serving cell.  Nakamura et al. teaches such a limitation.  Further, Nakamura et al. teaches wherein the downlink maximum modulation order for the serving cell corresponds to 8, in case that the MCS table configuration for at least one BWP of the plurality of BWPs of the serving cell is set to 256QAM, and wherein the downlink maximum modulation order for the serving cell corresponds to 6, in case that no MCS table configuration for the plurality of BWPs of the serving cell is set to 256QAM.  
	Nakamura et al. is directed to terminal apparatus and base station apparatus.  More specifically, Nakamura et al. teaches each BWP configuration including modulation and coding scheme (MCS) table configuration associated with a physical downlink shared channel (PDSCH) for a corresponding BWP of the serving cell (Nakamura et al. teaches that the MCS table associated with a PDSCH for the BWP is configured through RRC (par [0047][0112]; FIG. 10)); wherein the downlink maximum modulation order for the serving cell corresponds to 8, in case that the MCS table configuration for at least one BWP of the plurality of BWPs of the serving cell is set to 256QAM (Nakamura et al. teaches a second table includes QPSK, 16QAM, 64QAM, and 256QAM, and that the modulation order 8 denotes 256QAM (par [0046]; FIG. 8); in order to determine the modulation order, the controller uses the MCS table and MCS index of the MCS table (par [0046]); although the number if BWPs is four in FIG. 10, the number of BWPs is not limited thereto, and other values may be used (par [0112]; FIG. 10)[NOTE: If there is at least one BWP configured with MCS table set to 256 QAM, then the maximum modulation order is 8 that corresponds to 256QAM because the 256QAM is the highest]), and wherein the downlink maximum modulation order for the serving cell corresponds to 6, in case that no MCS table configuration for the plurality of BWPs of the serving cell is set to 256QAM (Nakamura et al. teaches a first MCS table includes QPSK, 16QAM, and 64QAM, and that the modulation order 6 denotes 64QAM (par [0046]; FIG. 7); in order to determine the modulation order, the controller uses the MCS table and MCS index of the MCS table (par [0046]); URLLC MCS table can also be configured as an RRC parameter in addition to the 64 QAM MCS table and the 256 QAM MCS table as the RRC parameter for the MCS table (par [0112]), indicating that any MCS table can be configured [NOTE: If there is no 256 QAM MCS table, and if MCS table 64 QAM is present, then the maximum modulation order is 6]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nimbalker et al. and Li et al. so that the downlink maximum modulation order is identified as either 8 or 6 based on MCS table configuration for at least one BWP, as taught by Nakamura et al.  The modification would have allowed the system to dynamically select MCS table without changing the specifications of the current NR physical layer (see Nakamura et al., par [0112]). 
	
Regarding Claim 4, the combined teachings of Nimbalker et al., Li et al., and Nakamura et al. teach The method of claim 1, and further, the references teach further comprising: identifying that an uplink LBRM is applied (Nimbalker et al. teaches that the gNB acquire device reception capability information and determines parameters for applying a limited buffer rate-matching for the packet (par [0140]), indicating gNB identifies that uplink transmission applies LBRM); identifying a length of a circular buffer Ncb for receiving information bits from a terminal based on a TBS for the uplink LBRM (Nimbalker et al. teaches that a circular buffer value is determined based on transport block size (par [0126]; LBRM can be handled by limiting the circular buffer size corresponding to code blocks that belong to a large transport block (par [0116]); circular buffer size per codeblock is determined using the transport block size for LBRM (par [0118][0126])); receiving, from the terminal, uplink data signal (Nimbalker et al. teaches the UE transmits the LBRM-applied encoded packet (par [0143]), indicating that gNB receives the uplink packet; gNB receives and decodes an LBRM-applied encoded packet (par [0141])); and obtaining information bits associated with the uplink data signal based on the Ncb (Nimbalker et al. teaches gNB decoding the received rate-matched encoded packet (par [0141]); Li et al. teaches decoding (par [0029]); quasi-cyclic LDPC encoding is performed on an information packet bit sequence to obtain an LDPC codeword sequence, and a size of one-dimensional finite-length circuit buffer is determined according to the LDPC codeword sequence (par [0031]; FIG. 1); a redundancy version value is selected from a plurality of predetermined redundancy version values, and a starting position for reading a bit sequence to be transmitted in the one-dimensional finite-length circular buffer is determined according to a length of the information packet bit sequence (par [0034]; FIG. 1); cyclic bit selection is performed on the interleaved codeword sequence and N bits are obtained sequentially from the circular buffer according to the redundancy version (par [0100]; FIG. 2)[Note: decoding will reverse the encoding procedure above to obtain information bits that were encoded]),wherein the TBS for the uplink LBRM is identified based on an uplink maximum modulation order (Nimbalker et al. teaches that the transport block size is defined using scheduled modulation order, Qm (par [0105]); the network indicates parameters that are used to derive a reference TBS.sub.LBRM (par [0121]); Qm can be a maximum modulation order configured for the UE (par [0122])), and wherein the uplink maximum modulation order is identified as 8, in case that the higher layer signaling indicates that a MCS table associated with a physical uplink share channel (PUSCH) or a configured grant transmission supports 256QAM for at least one BWP of a plurality of BWPs of a serving cell (NImbalker et al. teaches that the Qm can be maximum modulation order configured for the UE such as 8 (par [0122]); the network indicates an active BWP for the UE and a default BWP is indicated via RRC signaling (par [0112]); reference transport block size is based on the maximum configured bandwidth of downlink bandwidth parts configured for reception at the UE (par [0225]); Nakamura et al. teaches that a UE is configured to use an MCS table among a first MCS table, a second MCS table, and a third MCS table to determine modulation order to be used in a PUSCH (par [0012]); MCS table includes modulation order and that the maximum modulation order is either 8 (256QAM) or 6 (64QAM) because URLLC MCS table includes QPSK, 16QAM and 64 QAM (par [0041]; FIGS 8, 10); uplink grant includes uplink control information  and information on the MCS for the PUSCH (par [0063])).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nimbalker et al. and Li et al. so that the uplink maximum modulation order is identified as 8, in case that the higher layer signaling indicates that a MCS table associated with a physical uplink shared channel, or configured grant transmission supports 256QAM for at least one BWP of a serving cell, as taught by Nakamura et al.  The modification would have allowed the system to dynamically select MCS table without changing the specifications of the current NR physical layer (see Nakamura et al., par [0112]). 

Regarding Claim 6, the combined teachings of Nimbalker et al., Li et al., and Nakamura et al. teach The method of claim 4, and further, the references teach wherein the uplink maximum modulation order is identified as 6, in case that the MCS table associated with the PUSCH or a configured grant transmission does not support 256QAM for any of the plurality of BWPs of the serving cell (Nimbalker et al. teaches that gNB receives and decodes the uplink packet in accordance with LBRM (par [0097]); Li et al. teaches that 64 QAM corresponds to modulation order of 6 (par [0101]); Nakamura et al. teaches that MCS table is associated with 64 QAM for one BWP of a serving cell (FIG. 10); first MCS table supports up to 64 QAM (par [0046][0047]); uplink grant includes uplink control information and information on the MCS for the PUSCH (par [0063])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nimbalker et al. and Li et al. so that the uplink modulation order is identified as 6, in case that theMCS table associated with the PUSCH or a configured grant transmission does not support 256QAM for any BWP of the serving cell, as taught by Nakamura et al.  The modification would have allowed the system to dynamically select MCS table without changing the specifications of the current NR physical layer (see Nakamura et al., par [0112]). 

Regarding Claim 7, Nimbalker et al. teaches A method performed by a terminal in a communication system (Nimbalker et al. teaches a method for reception of a packet from a gNB is performed by the UE (par [0142; FIG. 12)), the method comprising: identifying that a downlink limited buffer rate matching (LBRM) is applied (Nimbalker et al. teaches that UE acquires parameters related to a limited buffer rate-matching applied for the packet (par [0142])); receiving, from a base station, a bandwidth part (BWP) configuration for each of a plurality of BWPs of a serving cell in higher layer signaling (Nimbalker et al. teaches that the UE is configured with one or more bandwidth parts within a given component carrier (par [0109]); the network indicates an active BWP for the UE and a default BWP is indicated via RRC signaling (par [0112]); UE is configured with up to four BWPs, and each BWP can correspond to a set of contiguous resource blocks (or a frequency range), which is indicated to the UE, e.g., by a bitmap corresponding to a resource blocks in a frequency domain (par [0109]))), identifying a length of a circular buffer Ncb for receiving information bits from a base station based on a transport block size (TBS) for the downlink LBRM (Nimbalker et al. teaches that UE receives configuration information for limited buffer rate-matching, a reference transport block size that is determined based on a maximum configured bandwidth part for transmission (par [0143]); a Circular buffer value is determined based on transport block size (par [0126]; LBRM can be handled by limiting the circular buffer size corresponding to code blocks that belong to a large transport block (par [0116]); circular buffer size per codeblock is determined using the transport block size for LBRM (par [0118][0126])); receiving, from the base station, downlink data signal (Nimbalker et al. teaches that UE decodes the received-LBRM-applied encoded packet (par [0142])); and obtaining information bits associated with the downlink data signal based on the Ncb (Nimbalker et al. teaches that UE decodes the received-LBRM-applied encoded packet (par [0142])),  wherein the TBS for the downlink LBRM is identified based on a downlink maximum modulation order (Nimbalker et al. teaches that the transport block size is defined using scheduled modulation order, Qm (par [0105]); the network indicates parameters that are used to derive a reference TBS.sub.LBRM (par [0121]); Qm can be a maximum modulation order configured for the UE (par [0122])), wherein the downlink maximum modulation order for the serving cell corresponds to 8 in case that the MCS table configuration for at least one BWP of the plurality of BWPs of the serving cell is set to 256QAM (NImbalker et al. teaches that the Qm can be maximum modulation order configured for the UE such as 8 (par [0122]); Qm is 8 if 256 QAM is enabled (par [0122]), indicating that the maximum modulation order is 8 when at least 256 QAM is enabled), and wherein the downlink maximum modulation order for the serving cell corresponds to 6, in case that no MCS table configuration for the plurality of BWPs of the serving cell is set to 256QAM (Nimbalker et al. teaches that Qm is 8 if 256 QAM is enabled (par [0122]), indicating that if 256 QAM is not enabled, i.e., no MCS table configuration is set to 256QAM, then maximum modulation is not 8, opening a possibility for the modulation order to be 6).  
Although teaching that the eNB transmits the downlink packet using LDPC and limitation on the buffer is applied as part of the transmit buffer rate-matching as noted above, Nimbalker et al. does not explicitly teach and obtaining information bits associated with the downlink data signal based on the Ncb.  Li et al. teaches such a limitation. 
	Li et al. is directed to data encoding, method and device, storage medium, and processor.  More specifically, Li et al. teaches and obtaining information bits associated with the downlink data signal based on the Ncb (Li et al. teaches decoding (par [0029]); quasi-cyclic LDPC encoding is performed on an information packet bit sequence to obtain an LDPC codeword sequence, and a size of one-dimensional finite-length circuit buffer is determined according to the LDPC codeword sequence (par [0031]; FIG. 1); a redundancy version value is selected from a plurality of predetermined redundancy version values, and a starting position for reading a bit sequence to be transmitted in the one-dimensional finite-length circular buffer is determined according to a length of the information packet bit sequence (par [0034]; FIG. 1); cyclic bit selection is performed on the interleaved codeword sequence and N bits are obtained sequentially from the circular buffer according to the redundancy version (par [0100]; FIG. 2)[Note: decoding will reverse the encoding procedure above to obtain information bits that were encoded]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nimbalker et al. so that information bits associated with the downlink data signal based on the Ncb are obtained, as taught by Li et al.  The modification would have allowed the system to achieve stable transmission after the quasi-cyclic LDPC encoding (see Li et al., par [0011]). 
	Although teaching that the UE is configured with the BWPs and bitmap corresponding to each BWP as noted above, the references do not explicitly teach each BWP configuration including modulation and coding scheme (MCS) table configuration associated with a physical downlink shared channel (PDSCH) for a corresponding BWP of the serving cell. Nakamura et al. teaches such a limitation.  Further, Nakamura et al. teaches wherein the downlink maximum modulation order for the serving cell corresponds to 8 in case that the MCS table configuration for at least one BWP of the plurality of BWPs of the serving cell is set to 256QAM, and wherein the downlink maximum modulation order for the serving cell corresponds to 6, in case that no MCS table configuration for the plurality of BWPs of the serving cell is set to 256QAM.  Nakamura et al. teaches such limitations. 
	Nakamura et al. is directed to terminal apparatus and base station apparatus.  More specifically, Nakamura et al. teaches each BWP configuration including modulation and coding scheme (MCS) table configuration associated with a physical downlink shared channel (PDSCH) for a corresponding BWP of the serving cell (Nakamura et al. teaches that the MCS table associated with a PDSCH for the BWP is configured through RRC (par [0047][0112]; FIG. 10)); wherein the downlink maximum modulation order for the serving cell corresponds to 8 in case that the MCS table configuration for at least one BWP of the plurality of BWPs of the serving cell is set to 256QAM (Nakamura et al. teaches a second table includes QPSK, 16QAM, 64QAM, and 256QAM, and that the modulation order 8 denotes 256QAM (par [0046]; FIG. 8); in order to determine the modulation order, the controller uses the MCS table and MCS index of the MCS table (par [0046]); although the number if BWPs is four in FIG. 10, the number of BWPs is not limited thereto, and other values may be used (par [0112]; FIG. 10)[NOTE: If there is at least one BWP configured with MCS table set to 256 QAM, then the maximum modulation order is 8 that corresponds to 256QAM because the 256QAM is the highest]), and wherein the downlink maximum modulation order for the serving cell corresponds to 6, in case that no MCS table configuration for the plurality of BWPs of the serving cell is set to 256QAM (Nakamura et al. teaches a first MCS table includes QPSK, 16QAM, and 64QAM, and that the modulation order 6 denotes 64QAM (par [0046]; FIG. 7); in order to determine the modulation order, the controller uses the MCS table and MCS index of the MCS table (par [0046]); URLLC MCS table can also be configured as an RRC parameter in addition to the 64 QAM MCS table and the 256 QAM MCS table as the RRC parameter for the MCS table (par [0112]), indicating that any MCS table can be configured [NOTE: If there is no 256 QAM MCS table, and if MCS table 64 QAM is present, then the maximum modulation order is 6]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nimbalker et al. and Li et al. so that the downlink maximum modulation order is identified as either 8 or 6 based on bandwidth part configuration, as taught by Nakamura et al.  The modification would have allowed the system to dynamically select MCS table without changing the specifications of the current NR physical layer (see Nakamura et al., par [0112]). 

Regarding Claim 10, the combined teachings of Nimbalker et al., Li et al., and Nakamura et al. teach The method of claim 7, and further, the references teach further comprising: identifying that an uplink LBRM is applied (Nimbalker et al. teaches that UE acquires parameters related to a limited buffer rate-matching applied for the packet (par [0142])); encoding information bits to be transmitted to a base station using a low-density parity-check code (LDPC) (Nimbalker et al. teaches that gNB receives and decodes the uplink packet in accordance with LBRM (par [0097]); LBRM is supported for LDPC in NR (par [0103])); identifying a length of a circular buffer Ncb based on a TBS for the uplink LBRM (Nimbalker et al. teaches that UE receives configuration information for limited buffer rate-matching, a reference transport block size that is determined based on a maximum configured bandwidth part for transmission (par [0143]); a circular buffer value is determined based on transport block size (par [0126]; LBRM can be handled by limiting the circular buffer size corresponding to code blocks that belong to a large transport block (par [0116]); circular buffer size per codeblock is determined using the transport block size for LBRM (par [0118][0126])); determining a bit sequence based on the Ncb and the encoded information bits (Nimbalker et al. teaches that a limitation on the buffer is applied as part of the transmit buffer rate-matching (par [0114]; LBRM is handled by limiting the circular buffer size corresponding to code blocks that belong to a large transport block (par [0116]), indicating that bit sequence for transmission is restricted to circular buffer size); Li et al. teaches that quasi-cyclic LDPC encoding is performed on an information packet bit sequence to obtain an LDPC codeword sequence, and a size of one-dimensional finite-length circuit buffer is determined according to the LDPC codeword sequence (par [0031]; FIG. 1); a redundancy version value is selected from a plurality of predetermined redundancy version values, and a starting position for reading a bit sequence to be transmitted in the one-dimensional finite-length circular buffer is determined according to a length of the information packet bit sequence (par [0034]; FIG. 1); cyclic bit selection is performed on the interleaved codeword sequence and N bits are obtained sequentially from the circular buffer according to the redundancy version (par [0100]; FIG. 2)[Note: decoding will reverse the encoding procedure above to obtain information bits that were encoded]); and transmitting, to the base station, the bit sequence (Nimbalker et al. teaches that gNB receives and decodes the uplink packet in accordance with LBRM (par [0097]), indicating that such is transmitted by the terminal), wherein the TBS for the uplink LBRM is identified based on an uplink maximum modulation order (Nimbalker et al. teaches that the transport block size is defined using scheduled modulation order, Qm (par [0105]); the network indicates parameters that are used to derive a reference TBS.sub.LBRM (par [0121]); Qm can be a maximum modulation order configured for the UE (par [0122])), and wherein the uplink maximum modulation order is identified as 8, in case that the higher layer signaling indicates that a MCS table associated with a physical uplink shared channel (PUSCH) or a configured grant transmission supports 256QAM for at least one BWP of a plurality of BWPs of a serving cell (NImbalker et al. teaches that the Qm can be maximum modulation order configured for the UE such as 8 (par [0122]); the network indicates an active BWP for the UE and a default BWP is indicated via RRC signaling (par [0112]); reference transport block size is based on the maximum configured bandwidth of downlink bandwidth parts configured for reception at the UE (par [0225]); Nakamura et al. teaches that a UE is configured to use an MCS table among a first MCS table, a second MCS table, and a third MCS table to determine modulation order to be used in a PUSCH (par [0012]); MCS table includes modulation order and that the maximum modulation order is either 8 (256QAM) or 6 (64QAM) because URLLC MCS table includes QPSK, 16QAM and 64 QAM (par [0041]; FIGS 8, 10); uplink grant includes uplink control information  and information on the MCS for the PUSCH (par [0063])).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nimbalker et al. and Li et al. so that the uplink maximum modulation order is identified as 8, in case that the higher layer signaling indicates that a MCS table associated with a physical uplink shared channel, or configured grant transmission supports 256QAM for at least one BWP of a serving cell, as taught by Nakamura et al.  The modification would have allowed the system to dynamically select MCS table without changing the specifications of the current NR physical layer (see Nakamura et al., par [0112]). 

Regarding Claim 12, Claim 12 is directed to a method claim and it does not teach or further define over the limitations recited in claim 6.   Therefore, claim 12 is also rejected for similar reasons set forth in claim 6.

Regarding Claims 13 and 19, Claims 13 and 19 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 1 and 7.   Therefore, claims 13 and 19 are also rejected for similar reasons set forth in claims 1 and 7.
	
Regarding Claims 16, 18, 22, and 24, Claims 16, 18, 22, and 24 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 4, 6, 10, and 12.   Therefore, claims 16, 18, 22, and 24 are also rejected for similar reasons set forth in claims 4, 6, 10, and 12.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (U.S. Patent Application Publication No. 2021/0218493), which is directed to modulation and coding and CQI reporting method, device, apparatus, and storage medium; and teaches in response to the first MCS table indication signaling being set to 256QAM, the MCS_8 table is selected to determine the modulation and coding scheme, and in response to the first MCS table indication signaling being not set to 256QAM, an MCS_6_x table is selected to determine the modulation and coding scheme (par [0021]); the MCS_6_x table is the MCS_6 table (par [0023]).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414